Citation Nr: 1733557	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-22 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased evaluation of asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1990 to August 1994 and from January 2002 to November 2003.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
In March 2017, the Veteran presented testimony in a hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that it must remand this claim for additional development.  The Veteran seeks an increased evaluation for his service-connected asthma.  His last VA examination for that condition was performed more than six years ago, in May 2011.  The Veteran has since made claims that his "anxiety" worsens his asthma.  Such a claim is reflected, inter alia, in his March 2017 Board hearing testimony, the prior statements that he submitted to VA, and in the report from his January 2015 VA examination for mental disorders.  Thus, due to the length of time since the most recent VA examination related to this claim, and the Veteran's claim that his asthma has worsened, the Board finds that another, up-to-date VA examination is necessary.

In addition, the Board notes that correspondence apparently dated March 2009 includes the Veteran's statements that he has treated with several medical providers, at both VA and private medical facilities, including but not limited to Dr. Raphael Madububa Mbachu and Dr. Amy Dewar.  Based on medical records in the claims file, the latter doctor seems to be affiliated with and have treated the Veteran at a Kaiser Permanente facility.  It does not appear that updated records have been obtained from all of those providers and associated with the Veteran's claims file.  Thus, on remand, updated medical records, including private medical records, should be obtained and associated with the Veteran's claims file before the aforementioned VA examination for asthma is performed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his asthma, including but not limited to those from Dr. Raphael Madububa Mbachu and Dr. Amy Dewar, pursuant to the provisions of 38 C.F.R. § 3.159(c)(1) and (2).

2.  After the above has been completed, schedule the Veteran for an appropriate VA respiratory conditions examination to address his service-connected asthma.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

This examination should address the following: 1) lung function test results, including the Forced Expiratory Volume in one second (FEV-1) and Forced Vital Capacity (FVC) values; 2) whether visits to a physician were required for care of exacerbations of the Veteran's asthma at least once a month; 3) the frequency and dates of courses of systemic corticosteroids (oral or parenteral) for treatment of his asthma, at any time since June 2009; and 4) whether the Veteran has experienced asthma attacks with episodes of respiratory failure at least once per week, since June 2009, and if so, during which periods of time he experienced such asthma attacks.

All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  If any respiratory findings are clearly found to not be a consequence of the service-connected asthma, this should be so noted.

3.  After completing the above actions, and any other indicated development, the claim on appeal must be readjudicated.  If any benefit sought is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




